DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, 14-15, and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Yukiomi, JPH06278973 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    278
    459
    media_image1.png
    Greyscale

Regarding claim 1, Yukiomi discloses Elevator car (1 – fig 5,6) comprising: a roof deck (30a); plurality of walls (see fig 5,6); a floor (bottom of 1 in fig 5); one or more doors (3); and a transport space (interior of 1) bordered by said roof deck (30a), said plurality of walls (as described above), said floor (as described above), and said one or more doors (3), wherein the roof deck (30a) is vertically movable (see fig 5 vs fig 6) from a first position (fig 5) upwards to a second position (fig 6) for increasing a height (see increased capacity for 32 in fig 6) of the transport space (as described above), and from said second position (fig 6) downwards back to said first position (fig 5).
Regarding claim 2, Yukiomi discloses the elevator car (1) according to claim 1, wherein the elevator car (1) comprises a displaceably mounted panel (30b) below the roof deck (30a).
Regarding claim 3, Yukiomi discloses the elevator car (1) according to claim 1, wherein the roof deck (30a) forms a working platform (top of 30a) on top of which a person can (enclosed by handrail 8 for safety) stand outside the elevator car (1), in particular at least when the roof deck (30a) is in said first position (fig 5).
Regarding claim 4, Yukiomi discloses the elevator car (1) according to claim 1, wherein the elevator car (1) comprises railings (8) mounted on top of the car (1).
Regarding claim 5, Yukiomi discloses the elevator car (1) according to claim 4, wherein the roof deck (30a) is vertically movable within a space (see fig 4 and 6) between the railings (8).
Regarding claim 6, Yukiomi discloses the elevator car (1) according to claim 4, wherein the railings (8) surround a vertical projection (see fig 6) of the roof deck (30a)
Regarding claim 9, Yukiomi discloses the elevator car (1) according to claim 1, wherein the roof deck (30a) is horizontal (see fig 6) in said second position (fig 6).
Regarding claim 10, Yukiomi discloses the elevator car (1) according to claim 1, wherein the elevator car (1) comprises locking equipment (drive device – see page 5, line 25-32 of machine translation) operable to lock the roof deck (30a) immovably in said second position (fig 6).
Regarding claim 11, Yukiomi discloses the elevator car (1) according to claim 1, wherein the elevator car (1) comprises one or more vertically extendable support mechanism (30b) by which the roof deck (30a) is mounted to stationary structures (see fig 6) of the car (1).
Regarding claim 14, Yukiomi discloses an elevator (see abstract) comprising the elevator car (1) according to claim 1.
Regarding claim 15, Yukiomi discloses a method for transporting passengers and goods, comprising the steps of: transporting passengers (17) with the elevator car (1) according to claim 1 while the roof deck (30a) is in said first position (fig 5); and thereafter moving the roof deck (30a) from said first position (fig 5) to the second position (fig 6) for thereby increasing the height (see enlarged capacity in fig 6) of the transport space (as described above) of the elevator car (1); and thereafter transporting goods (32) with the elevator car (1) while the roof deck (30a) is in said second position (fig 6).
Regarding claim 18, Yukiomi discloses the elevator car (1) according to claim 1, wherein the elevator car (1) comprises a displaceably mounted panel (30b) below the roof deck (30a) and covering (covering region above 30b) a lower face (bottom of 30a) of the roof deck (30a).
Regarding claim 19, Yukiomi discloses the elevator car according to claim 1, wherein the roof deck (30a) forms a working platform (enclosed by 8) on top of which a person (15) can stand outside the elevator car (1) at least when the roof deck (30a) is in said first position (fig 5).
Regarding claim 20, Yukiomi discloses the elevator car (1) according to claim 1, wherein the elevator car (1) comprises railings (8) mounted on top of the car (1) between which a person (15) can stand outside the car (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yukiomi.
Regarding claim 7, Yukiomi discloses the elevator car (1) according to claim 1, wherein when the roof deck (30a) is in said first position (fig 5), a vertical distance between an upper face of the floor (as described above) and  a lower face of the roof deck (30a) is less than that of the second position (fig 6).  Yukiomi does not specify that the elevator height in the first position is more than 1.8m.  It would have been an obvious matter of design choice to create an elevator of the specified size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to make the elevator over 1.8 meters in height in order to accommodate passengers of normal human height.  
Regarding claim 8, Yukiomi discloses the elevator car (1) according to claim 1, but does not specify the elevator height in the second position is more than 2.5m.  It would have been an obvious matter of design choice to create an elevator of the specified size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to make the elevator over 2.5 meters in height in order to accommodate long loads such as building materials.  


Claim 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukiomi in view of Haapaniemi et al., WO 2018/011463.
Regarding claim 12-13 and 16-17, Yukiomi discloses the elevator car (1) according to claim 1 but does not specify the general elevator structure or roof detector.  

    PNG
    media_image2.png
    859
    456
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    377
    613
    media_image3.png
    Greyscale

Haapaniemi et al. discloses a similar elevator system with expandable roof wherein the elevator car (2) comprises a diverting wheel arrangement (6b) for guiding a suspension roping (6), said diverting wheel arrangement (6b) being separate from the roof deck (2a). (claim 12)
wherein the elevator car (2) comprises one or more detectors (12) arranged to detect the position of the roof deck (2a). (claim 13)
wherein each said transporting passengers with the elevator car (2) comprises receiving by an elevator control system (see page 11, line 13) signals from one or more user interfaces (within elevator car and on landing) and automatically moving the car (2) in response to said signals, said user interfaces preferably comprising one or more user interfaces (as described above) at one or more landings (1b), a user interface inside the elevator car (2). (claim 16).
Wherein the method comprises controlling movement of the elevator car (2) based on a position of the roof deck (2a) detected by one or more detectors (12). (claim 17)
	It would have been obvious to provide the basic elevator structure and detector described by Haapaniemi et al. in the system disclosed by Yukiomi in order to employ the specialized elevator in a standard environment and to modify elevator activity automatically during maintenance operations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654